Case: 14-15012   Date Filed: 07/01/2015   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15012
                        Non-Argument Calendar
                      ________________________

                        Agency No. A086-984-008



NABIN PRADHAN,

                                                                      Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                               (July 1, 2015)

Before ED CARNES, Chief Judge, MARCUS, and JULIE CARNES, Circuit
Judges.

PER CURIAM:
               Case: 14-15012     Date Filed: 07/01/2015    Page: 2 of 3


      An immigration judge ordered Nabin Pradhan, a Nepalese citizen, removed

from this country. Pradhan appealed that order to the Board of Immigration

Appeals (BIA). After it dismissed his appeal, Pradhan hired new counsel and filed

a motion asking the BIA to reopen his case. He based that motion on ineffective

assistance of counsel, asserting that his first attorney had failed to file an asylum

claim and that Pradhan was now barred from filing one as a result. See Ali v. U.S.

Att’y Gen., 643 F.3d 1324, 1329 (11th Cir. 2011) (explaining the test for granting

motions to reopen on ineffective assistance grounds). The BIA denied Pradhan’s

motion. He now petitions this Court for review of that denial.

      The BIA gave two independent reasons for denying Pradhan’s motion to

reopen. First, it held that he had failed to substantially comply with the procedural

requirements for asserting ineffective assistance of counsel. See In re Lozada, 19

I. & N. Dec. 637, 639–40 (BIA 1988); see also In re Compean, 25 I. & N. Dec. 1,

1–2 (A.G. 2009). Second, it held that he had failed to make a prima facie showing

of his entitlement to asylum. See INS v. Abudu, 485 U.S. 94, 104, 108 S. Ct. 904,

912 (1988) (stating that the BIA may deny a motion to reopen if “the movant has

not established a prima facie case for the underlying substantive relief sought”).

We review the BIA’s denial of Pradhan’s motion to reopen only for an abuse of

discretion. Ali, 643 F.3d at 1329.




                                           2
              Case: 14-15012     Date Filed: 07/01/2015   Page: 3 of 3


      Pradhan devotes his entire brief to attempting to show that the BIA abused

its discretion by determining that he had failed to meet the procedural requirements

for motions to reopen based on ineffective assistance of counsel. He does not

mention the BIA’s alternative holding — that he failed to make a prima facie

showing of his entitlement to asylum — thereby abandoning any challenge to that

alternative holding. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2

(11th Cir. 2005). Because he has failed to challenge each of the independent

grounds upon which the BIA based its decision, we must deny his petition for

review. Cf. Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir.

2014) (“When an appellant fails to challenge properly on appeal one of the grounds

on which the district court based its judgment, he is deemed to have abandoned any

challenge of that ground, and it follows that the judgment is due to be affirmed.”).

      PETITION DENIED.




                                          3